Name: Council Regulation (EC) NoÃ 393/2009 of 11Ã May 2009 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of certain candles, tapers and the like originating in the PeopleÃ¢ s Republic of China
 Type: Regulation
 Subject Matter: trade;  Asia and Oceania;  information technology and data processing;  research and intellectual property;  production;  international trade;  electronics and electrical engineering;  competition
 Date Published: nan

 14.5.2009 EN Official Journal of the European Union L 119/1 COUNCIL REGULATION (EC) No 393/2009 of 11 May 2009 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of certain candles, tapers and the like originating in the Peoples Republic of China THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Article 9 thereof, Having regard to the proposal submitted by the Commission after consulting the Advisory Committee, Whereas: 1. PROCEDURE 1.1. Provisional measures (1) The Commission, by Regulation (EC) No 1130/2008 of 14 November 2008 imposing a provisional anti-dumping duty on imports of certain candles, tapers and the like originating in the Peoples Republic of China (2) (the provisional Regulation) imposed a provisional anti-dumping duty on imports of certain candles, tapers and the like originating in the Peoples Republic of China (PRC). 1.2. Subsequent procedure (2) Subsequent to the disclosure of the essential facts and considerations on the basis of which it was decided to impose provisional anti-dumping measures (provisional disclosure), several interested parties made written submissions making their views known on the provisional findings. The parties who so requested were granted an opportunity to be heard. The Commission continued to seek and verify all information it deemed necessary for its definitive findings. (3) The Commission continued its investigation with regard to Community interest aspects and carried out further analyses of information provided by importers, retailers and trade associations in the Community after the imposition of the provisional anti-dumping measures. (4) The oral and written comments submitted by the interested parties were considered and, where appropriate, the provisional findings were modified accordingly. To this end further verification visits were carried out at the following companies: Unrelated importers in the Community:  Koopman International BV, Amsterdam, Netherlands,  Salco Group PLC, Essex, UK. Verification visits were also carried out at the premises of the companies mentioned in recital 31. (5) All parties were informed of the essential facts and considerations on the basis of which it was intended to recommend the imposition of definitive anti-dumping measures on imports of certain candles, tapers and the like originating in the PRC and the definitive collection of the amounts secured by way of the provisional duty. They were also granted a period within which they could make representations subsequent to this disclosure. (6) It is recalled that the investigation of dumping and injury covered the period from 1 January 2007 to 31 December 2007 (investigation period or IP). With respect to the trends relevant for the injury assessment, the Commission analysed data covering the period from 2004 to the end of the IP (period considered). (7) Some interested parties argued that the choice of the year 2007 as investigation period was flawed because certain events, such as changing export subsidy and labour policies of the PRC, and fluctuations in exchange rates, which took place in 2007 and 2008, played a role in the injury analysis. (8) It should be noted that according to Article 6(1) of the basic Regulation, the investigation period should cover a period immediately prior to the initiation of the proceeding. It is recalled that the present investigation was initiated on 16 February 2008. As to the examination of trends relevant for the assessment of injury, this normally covers three or four years prior to initiation, ending in line with the dumping investigation period. Consequently, the claim was rejected. (9) One interested party contested the percentage mentioned in recital 2 of the provisional Regulation which represents the complainants in terms of total Community production. (10) After examination of the claim, it should be noted that the figure of 60 % indicated in recital 2 of the provisional Regulation refers to the overall support for the investigation, including complainants and Community producers who supported the complaint and agreed to cooperate in the investigation, rather than to the percentage of the Community production covered by the complainants only. This is confirmed by recital 92 of the provisional Regulation. As to the percentage in recital 2 of the provisional Regulation, this should read 34 %. 2. PRODUCT CONCERNED AND LIKE PRODUCT 2.1. Product concerned (11) The product concerned was provisionally defined as certain candles, tapers and the like, other than memory lights and other outdoor burners, exported to the Community and originating in the PRC (candles or product concerned). (12) For the purpose of imposing provisional measures, although the various types of candles could differ in size, shape, colour, and other features such as scent, etc., it was considered that all the types of candles included in the definition of the product concerned share the same basic chemical and technical characteristics and uses and they would be to a large extent interchangeable. (13) Comments made at that time by interested parties did not justify the exclusion of certain types of candles from the scope of the investigation, in particular the so-called fancy or decorative candles. The parties did not make any submission identifying dividing features which would have allowed to clearly distinguishing between the various types of candles which should be included and those which should be excluded from the scope of the investigation. In addition, contrary to certain claims, the investigation did not point to findings of dumping and injury within the sampled companies investigated varying significantly according to the types of candles. It was therefore provisionally considered that all candle types covered by the present investigation were part of the same product and should be covered by the investigation. (14) Following the imposition of provisional measures, it was claimed again that exporting producers in the PRC were producing to a large extent handmade or decorative candles with further refining operations. It was repeated that they were labour-intensive and that they were produced in limited quantities by Community producers. It was also reiterated that the customer perception towards decorative candles was different compared to classical and standard types of candles. For example, it was argued that unlike classical candles, decorative types are not destined to be burned or used to provide heat but were intended to be kept as decorative items as long as possible unaltered. (15) It was also claimed that it would be relatively easy to discern decorative candles from other types of candles, such as tea lights and tapered candles, taking into account that decorative candles have at least one of the following features: (i) are multicoloured and have multiple layers; (ii) have special shapes; (iii) have carved surface with decorations and (iv) have additional decorations of material other than wax/paraffin. (16) Other interested parties claimed that birthday candles are not manufactured in the Community but almost exclusively in the PRC and should therefore also be excluded from the present proceeding. (17) It was also argued that the so-called tea lights could replace candles for the purpose of producing light, but other types of candles could not replace tea lights for the purpose of producing heat. Therefore these two product types would lack interchangeability as is the case between memory lights and other outdoor burners which are not part of the product concerned and other types of candles, including tea lights. Consequently it was claimed that tea lights should also be excluded from the present proceeding. (18) Concerning the claim on decorative candles, the distinguishing features mentioned by the parties are very general and would not allow for a clear distinction to be made between the types of candles which should be included and those that should be excluded from the scope of the investigation and not made subject to measures. Many standard types of candles have more than one colour, they may have a specific shape or one or more additional decorations, for example on the occasion of specific celebrations during the year. In addition, the information provided by the parties and collected in the investigation, in particular on the product types and the product control numbers as they were defined, would not always allow for a clear distinction between the various types of candles based on the above-mentioned features. It should be firstly noted that the fact that certain product types are, allegedly, not produced by Community producers would not automatically lead to the exclusion of these types from the definition of the product concerned. Secondly, it cannot be ruled out that certain types of candles are not produced by Community producers because of injurious dumping. In the case of the so-called birthday candles, the parties concerned did not provide any evidence that these types of candles were actually not produced in the Community, nor did they explain the reasons why such candles would not be produced in the Community. In addition, as is the case for the decorative candles, no clear dividing lines between the birthday candles and the other types of candles were provided to allow an eventual exclusion of these product types. These comments are also valid for the so-called handmade candles. It is noteworthy that, as mentioned in recital 26, the claim that handmade candles are not produced in the Community was not correct. (19) Concerning the claim made on the use of certain candles types, namely to produce light and/or heat, it is recalled that in recital 26 of the provisional Regulation it was mentioned that interchangeability between various types of candles existed and that candles were largely used for interior decoration purposes and not for the main purpose of producing heat. No information which would contradict this statement was provided by parties. Concerning the claims made on memory lights and outdoor candles, it is confirmed that these products can be distinguished from other types of candles on the basis of the technical and chemical criteria mentioned in recital 17 of the provisional Regulation. (20) In summary, it was considered that the claims made by the parties were not sufficiently specific and were not supported by substantiating evidence showing that the product concerned was not correctly defined in the provisional Regulation. It is recalled that all types of candles included in the product concerned share the same basic chemical and technical characteristics. In addition, in the present case, it was found that candles had the same or similar uses and that they are in many instances interchangeable. They are produced by candle producers in the PRC and exported via the same sales channels and are thus part of the same product. (21) In the absence of any further comments concerning the definition of the product concerned, recitals 15 to 23 of the provisional Regulation are hereby confirmed. 2.2. Like product (22) Certain parties contested the findings made in recital 28 of the provisional Regulation where the criteria applied in the determination of the like product were mainly based on the technical and chemical characteristics, as well as the end uses or functions of the product. Other factors, such as the shape, scent, colour or other features stated by the interested party, were not considered to be relevant for the definition of the like product. Indeed, possible variations in terms of size have no incidence on the definition of the product concerned and the like product, in particular because no clear distinction could be made between the product types belonging to the same product in relation to their main basic technical and chemical characteristics, to the end use and to the perception of the users. (23) In this context, it should be underlined that the parties did not contest the fact that all types of candles share the same basic chemical and technical characteristics or that all types of candles are all made of the same raw material, mainly wax, that they are produced by the same producers and upon export they are sold via the same sales channels or to similar customers on the Community market. (24) The main arguments made by interested parties relied on the fact that the types of candles produced in the PRC and exported to the Community are not like the types manufactured in the Community by Community producers. All claims were carefully examined, but did not provide any new substantial element in comparison to the claims made and addressed at the provisional stage. (25) The claim stated in recital 14 for the definition of the product concerned was also made in the context of the like product. It was argued that exporting producers in the PRC produce to a large extent handmade, or labour-intensive decorative candles with further refining operations and various different shapes which are not produced or are produced in limited quantities by Community producers. Hence, it was claimed that these types of candles are not like those produced by Community producers. (26) The investigation has shown that this statement is not correct. Whilst the producers included in the definition of the Community industry may be concentrating on the standard candles segment of the market, available information indicates that there are a large number of producers in the Community which produce decorative candles, including handmade and labour-intensive candles, in certain Member States such as Estonia, France, Germany, Greece, Italy, Poland and Slovenia. (27) In view of the claims made and the evidence provided by interested parties and all other information available from the investigation, it is considered that the product concerned and candles produced and sold by the exporting producers on their domestic market and by producers in the Community, which also served as an analogue country for the purpose of establishing the normal value with respect to the PRC, could be considered as like products in accordance with Article 1(4) of the basic Regulation. These products have essentially the same basic technical and chemical characteristics and the same or similar basic uses. 3. SAMPLING 3.1. Sampling of Community producers, importers and exporting producers in the PRC (28) In the absence of any comments concerning the sampling of Community producers, importers and exporting producers in the PRC, which would alter the provisional findings, recitals 31 to 40 of the provisional Regulation are hereby confirmed. 3.2. Individual examination (29) As indicated in recitals 41 to 43 of the provisional Regulation a request for individual examination (IE) pursuant to Article 17(3) of the basic Regulation by one exporting producer could not be accepted at the provisional stage as it would have prevented the timely completion of the investigation at that stage. (30) However, in the circumstances of the case, it was considered administratively possible to satisfy this sole substantiated request after the imposition of the provisional measures. (31) Therefore, a verification visit was carried out at the premises of the following company in the PRC:  M.X. Candles and Gifts (Taicang) Co., Ltd, Taicang. Moreover, verification visits were carried out to its following related importers in the Community:  MÃ ¼ller Fabryka Ã wiec S.A., GrudziÃ dz, Poland,  Gebr. MÃ ¼ller Kerzenfabrik AG, Straelen, Germany. 4. DUMPING 4.1. Application of Article 18 of the basic Regulation (32) Subsequent to the provisional disclosure, the company to which Article 18 of the basic Regulation was applied contested the Commission findings. It essentially reiterated its claims made at the provisional stage without providing any substantiated evidence that could justify changes to the provisional findings. (33) In view of the above, recitals 44 to 47 of the provisional Regulation are hereby confirmed. 4.2. Market economy treatment (MET) (34) Following the provisional disclosure, five Chinese exporting producers which were not granted MET contested the provisional findings. (35) In the case of the exporter that could not demonstrate that it met criteria 1 and 3 set out in Article 2(7)(c) of the basic Regulation, it was submitted that criterion 1 of that provision would be fulfilled since a financial contribution received from the State to construct for instance a technology centre by a small and medium size company would also be available in market economy countries. It also claimed that in another anti-dumping case, subsidies received by another company did not deprive the company of its MET status. (36) With regard to the first claim it has to be noted that the Community institutions conduct the MET assessment on the basis of Article 2(7)(c) of the basic Regulation rather than on general comparisons of market conditions of companies operating in the PRC and firms operating in market economy countries. Therefore this claim had to be rejected. With regard to the second claim, it has to be underlined that the investigation of each anti-dumping case is conducted separately and that the conclusions of each investigation are drawn in the context and circumstances of the particular case. Furthermore, the nature, the frequency and the economic environment in which the State contributions were given in the present case showed that criterion 1 of Article 2(7)(c) of the basic Regulation was not fulfilled. Therefore the argument had to be rejected. (37) The same exporter claimed that in relation to criterion 3 of Article 2(7)(c) of the basic Regulation all relevant documents provided would have demonstrated that the price paid for the land use rights would have been the result of a free negotiation with the local authorities and therefore, the price would be based on market values. (38) In this regard it has to be noted that the relevant documents on which the purchase price of the land use rights were based date back to 1997 and enabled this exporter to acquire these rights for an indefinite period of time at a price fixed at that date. By not taking into account any price increase between 1997 and the date of the actual transfer of the land use rights and in the absence of any land appraisal or evaluation report, this exporter could not explain on what basis the transfer price for the land use rights was established. (39) From the above it is concluded that for this exporter neither criteria 1 nor 3 of Article 2(7)(c) of the basic Regulation are met and that therefore the conclusions reached at the provisional stage have to be confirmed. (40) One exporter that did not meet criterion 2 of Article 2(7)(c) of the basic Regulation, claimed that it did meet that criterion since the financial contributions given to two members of the management should not be considered as loans contrary to what was established at the provisional stage (recital 53 of the provisional Regulation). Rather, these contributions, it claimed, should be regarded as reserve funds. (41) In this regard it should be noted that a reserve fund is a type of account on a balance sheet that is reserved for long-term capital investment projects or any other large and anticipated expenses that will be incurred in the future. Once recorded on the balance sheet, these funds are only to be spent on the capital expenditure projects for which they were initially intended, excluding any unforeseen circumstances. (42) From the minutes of the Board of Directors meeting it is clear that such purposes were not intended. Moreover, the respective entries have been booked in the balance sheet under other receivables which is normally used for short-term owner and employee loans and advances. (43) Therefore it can be concluded that the financial means provided to two individuals were not destined to serve as capital reserve, but to provide money without any proper legal basis, in particular without a contract specifying any dates of repayments or interests incurred. In any event such a transaction has to be considered as a financial instrument within the meaning of international accounting standard (IAS) 32. Moreover, the disclosure of these transactions was not made in accordance with IAS 24, as the financial statements of the company did not disclose (i) the amount of transactions, (ii) their terms and conditions, including whether they are secured, and (iii) the nature of the consideration to be provided in the settlement and details of any guarantees given or received. (44) From the above it is concluded that this exporter failed to meet criterion 2 of Article 2(7)(c) of the basic Regulation and therefore the conclusions reached at the provisional stage are hereby confirmed. (45) The other exporter that did not meet the requirements of criterion 2 of Article 2(7)(c) of the basic Regulation did not contest the fact that errors in its accounting books took place, but considered that some were of minor importance and that others that took place in previous years did not affect the clarity of the companys accounts. (46) In this regard it should be noted that the mistakes were found on randomly selected bookkeeping documents and were not mentioned by the auditors in the audit report which casts serious doubts as to whether the whole accounting records were audited in line with IAS. In addition, the erroneous booking of fixed assets in previous years continues to distort the cost structure of the company and cannot be considered as being in line with IAS 1 and 38. (47) Consequently, the determination made at the provisional stage that this exporting producer did not meet criterion 2 of Article 2(7)(c) of the basic Regulation is hereby confirmed. (48) The cooperating exporter whose MET claim was rejected because it could not demonstrate that it met criterion 1 of Article 2(7)(c) of the basic Regulation, provided a written confirmation issued by Chinese local authorities which, according to the exporter, proved that the company was not subject to any restrictions in its purchasing and selling activities. (49) However, since the confirmation provided is in contradiction with the Articles of Association (AoA) of this particular exporting producer and the evidence provided could no longer be verified, the MET claim has also to be rejected at the definitive stage. (50) The cooperating exporter for which it was established that it did not meet criteria 1 to 3 of Article 2(7)(c) of the basic Regulation, claimed regarding criterion 1 of that provision that the purchasing and selling restrictions in its AoA were not followed by the company in practice. Regarding criterion 2 of that provision, it did not contest the findings but claimed that the accounting errors of the company were due to incorrect practices of its accountants and/or instructions from the local tax authorities. Regarding criterion 3 of that provision, while the company provided certain explanations concerning the discount received by the State which was considered as an improper evaluation of land use rights, it did not submit any evidence that it met the conditions for the discount. (51) With regard to criterion 1 of Article 2(7)(c) of the basic Regulation, it is noted that Chinese Company Law provides that the AoA of companies are binding on the company, shareholders, directors, supervisors and senior management and, therefore, the comments of the company were rejected. Moreover, with regard to criteria 2 and 3 of that provision, the comments of the company could not justify a change of the relevant provisional findings. Therefore, recital 54 of the provisional Regulation is hereby confirmed. (52) In relation to recital 57 of the provisional Regulation, it is noted that the analysis of the information received after the disclosure of MET findings does not justify any change in the determination of the companies that were granted MET. (53) The company to which IE was granted demonstrated that it fulfilled the criteria of Article 2(7)(c) and could, therefore, be granted MET. 4.3. Individual treatment (IT) (54) One interested party claimed that anti-competitive practices and State interference would encourage circumvention of the measures and therefore none of the Chinese producers should be granted IT. (55) In this regard it is noted that this party did not provide any substantiated evidence with regard to its claim. However, in order to minimise the risks of circumvention due to the significant difference in duty rates, it is considered that special measures are needed in this case to ensure the proper application of the anti-dumping duties (see recitals 149 and 150). (56) In the absence of any other comments with regard to IT, recitals 58 to 60 of the provisional Regulation are hereby confirmed. 4.4. Normal value 4.4.1. Cooperating exporters granted MET (57) For the company in the PRC to which IE and subsequently MET was granted (the IE company) it was established that it had no sales on the domestic market. Therefore, normal value for this company was constructed in accordance with Article 2(3) of the basic Regulation by applying the same methodology for cooperating exporters without representative domestic sales as described in recitals 67 to 69 of the provisional Regulation. (58) In the absence of any other comments with regard to normal value for exporters granted MET, recitals 61 to 69 of the provisional Regulation are hereby confirmed. 4.4.2. Exporting producers not granted MET and analogue country (59) Certain parties contested the choice of the Community industry as an analogue country mainly due to the fact that there are differences in the labour markets and thus in labour cost. As explained in detail in recitals 70 to 76 of the provisional Regulation, considerable efforts were exerted in order to obtain cooperation from an analogue country. Given the absence of cooperation, it was considered that the data available for the Community industry could be used for the purpose of establishing normal value in a market economy country. The argument concerning differences in the labour market is not relevant in the context of the data in the analogue country. Moreover, the arguments and remarks by these parties were provided without any substantiation or any concrete alternative proposals regarding the choice of the analogue country. Hence, these comments had to be disregarded and the provisional findings can be confirmed. (60) In the absence of any other comments concerning the analogue country, recitals 70 to 76 of the provisional Regulation are hereby confirmed. 4.5. Export price (61) As the IE company was making its export sales to the Community through related companies located in the Community, sales export prices were established on the basis of the resale prices to the first independent customers in the Community, pursuant to Article 2(9) of the basic Regulation. (62) In the absence of any comments concerning the export price, which would alter the provisional findings, recitals 77 and 78 of the provisional Regulation are hereby confirmed. 4.6. Comparison (63) For the IE company the adjustments as described in recitals 81 to 83 of the provisional Regulation were made for the purpose of ensuring a fair comparison between the normal value and the export price in accordance with Article 2(10) of the basic Regulation. (64) One exporting producer requested a currency conversion adjustment to its export price in accordance with Article 2(10)(j) of the basic Regulation. It quantified this adjustment as the net exchange losses (resulting as the difference from its exchange gains and losses) incurred during the IP for its export sales of the product concerned to the Community. However, since this exporter failed to substantiate that there was a sustained movement in exchange rates during the IP, the claim had to be disregarded. (65) In the absence of any other comments concerning the comparison, which would alter the provisional findings, recitals 79 to 83 of the provisional Regulation are hereby confirmed. 4.7. Dumping margins (66) Subsequent to the provisional disclosure, certain exporting producers which were granted IT claimed that according to Article 2(11) of the basic Regulation, all their export transactions should have been used to establish their dumping margin. (67) In view of these comments and in order to ensure that normal values could be established for the vast majority of types exported from the PRC, in particular because the data of the analogue country was used, it was considered appropriate to adjust the criteria used to identify the different product types accordingly. The dumping calculations were, therefore, revised on the basis of the adjusted criteria. (68) For one exporting producer an additional adjustment for physical characteristics based on the market value of the difference between the raw materials, in accordance with Article 2(10)(a) of the basic Regulation, was granted. (69) Pursuant to Articles 2(11) and (12) of the basic Regulation, for the companies granted IT, the weighted average normal value was then compared with the weighted average export price of the corresponding type of product concerned as identified above. (70) On this basis, the definitive dumping margins expressed as a percentage of the cost, insurance and freight (CIF) Community frontier price, duty unpaid, are the following: Company Definitive dumping margin Aroma Consumer Products (Hangzhou) Co., Ltd 47,7 % Dalian Bright Wax Co., Ltd 13,8 % Dalian Talent Gift Co., Ltd 48,4 % Gala-Candles (Dalian) Co., Ltd 0 % M.X. Candles and Gifts (Taicang) Co., Ltd 0 % Ningbo Kwungs Home Interior & Gift Co., Ltd 14,0 % Ningbo Kwungs Wisdom Art & Design Co., Ltd 0 % Qingdao Kingking Applied Chemistry Co., Ltd 18,8 % Cooperating non-sampled 31,8 % (71) In view of the changes in the dumping margins of the sampled companies, the weighted average dumping margin of the cooperating exporters not included in the sample was recalculated in accordance with the methodology described in recital 86 of the provisional Regulation and, as indicated above, it was established at 31,8 % of the CIF Community frontier price, duty unpaid. (72) The basis for establishing the country-wide dumping margin was set out in recitals 87 and 88 of the provisional Regulation, which, taking into account the revised calculations, as explained in recital 67, decreased from 66,1 % to 62,9 %. (73) One party questioned the legal basis on which the non-cooperating exporters were attributed a higher dumping margin than the cooperating non-sampled exporting producers. In this regard it is clarified that the methodology described in recital 87 of the provisional Regulation which is based on facts available was applied under the provisions of Article 18 of the basic Regulation. (74) On this basis the country-wide level of dumping was definitively established at 62,9 % of the CIF Community frontier price, duty unpaid. 5. INJURY 5.1. Community production (75) In the absence of any comments and any new findings concerning the Community production, recitals 90 and 91 of the provisional Regulation are hereby confirmed. 5.2. Definition of the Community industry (76) In the absence of any comments concerning the definition of the Community industry, which would have altered the provisional findings, recital 92 of the provisional Regulation is hereby confirmed. 5.3. Community consumption Table Community Consumption 2004 2005 2006 IP Tonnes 511 103 545 757 519 801 577 332 Index 100 107 102 113 Source: Eurostat and questionnaire replies. (77) In the absence of any comments concerning the Community consumption as shown in the above table, recitals 93 and 94 of the provisional Regulation are hereby confirmed. 5.4. Imports into the Community from the PRC 5.4.1. Volume, price and market share of dumped imports (78) The table below shows the total imports into the Community market made by Chinese exporting producers during the period considered. Table All imports from PRC 2004 2005 2006 IP Imports (tonnes) 147 530 177 662 168 986 199 112 Index 100 120 115 135 Prices (EUR/tonne) 1 486 1 518 1 678 1 599 Index 100 102 113 108 Market share 28,9 % 32,6 % 32,5 % 34,5 % Index 100 113 112 119 Source: Eurostat. (79) As indicated in recital 97 of the provisional Regulation, when using sampling to establish dumping, it is the Commissions practice to then examine whether there is positive evidence showing whether or not all the companies which were not sampled were effectively dumping their products on the Community market during the IP. (80) In view of the definitive findings concerning dumping, and the fact that two additional companies were found not to be dumping their products on the Community market, the total volume and price of dumped imports had to be reassessed. To this end, the export prices charged by the cooperating exporting producers not included in the sample and the export prices of the non-cooperating exporters were re-investigated on the basis of Eurostat data, the questionnaire responses of the sampled exporting producers in the PRC and the replies to the sampling forms provided by all the cooperating companies in the PRC. (81) Following the methodology which was used at the provisional stage, it was considered that by adding the average dumping margin found on the basis of the sampled exporting producers to the average export prices established for the sampled exporting producers found to be dumping, the level of non-dumped export prices would be set. The export prices established for the non-sampled exporting producers were then compared with the non-dumped export prices. (82) This price comparison showed that both (i) the cooperating exporting producers which were not included in the sample and (ii) the exporting producers which did not cooperate in the investigation had average export prices which were in all cases below the average non-dumped prices established for the sampled exporting producers. This was sufficient indication that the imports from all companies that were not sampled, namely the cooperating and non-cooperating ones, could be considered as being dumped. (83) As mentioned in recital 80, it was found that three exporting producers in the PRC, two of them included in the sample and one to which individual examination was granted, were not dumping their products on the Community market. Accordingly, their exports were excluded from the analysis concerning the development of dumped imports on the Community market. (84) The table below comprises all imports of candles originating in the PRC which were found or considered to be dumped on the Community market during the period considered. Table Dumped imports PRC 2004 2005 2006 IP Imports (tonnes) 137 754 159 979 152 803 181 043 Index 100 116 111 131 Prices (EUR/tonne) 1 420 1 470 1 610 1 560 Index 100 104 113 110 Market share 27,0 % 29,3 % 29,4 % 31,4 % Index 100 109 109 116 Source: Eurostat and questionnaire replies. (85) Overall, dumped imports from the PRC significantly increased from 137 754 tonnes in 2004 to 181 043 tonnes in the IP, i.e. by 31 % or by more than 43 000 tonnes, over the period considered. The increase of the corresponding market share (+ 4,4 percentage points) was less pronounced because of the increase in Community consumption. In addition, despite a general downturn in consumption in the period between 2005 and 2006, dumped imports did not lose any share of the market they were holding. (86) Average prices of dumped imports from the PRC showed an increase of 10 % during the period considered but were strong indications that they were made at significantly dumped prices, of over 40 % on average, during the IP. The average price of dumped imports decreased by over 3 % between 2006 and the IP and, as explained below, was undercutting the Community industrys prices in that period. (87) Overall, the observations made in recitals 97 to 105 of the provisional Regulation remain valid and can be confirmed. 5.4.2. Price undercutting (88) The methodology described in recital 106 of the provisional Regulation to establish price undercutting is confirmed. However, following the verification visits at the premises of the unrelated importers after the imposition of provisional measures, the adjustment for post-importation costs has been revised in light of the verified data obtained from these importers. (89) Following the provisional disclosure, several exporters which were granted IT, as well as the Community industry, questioned the low level of comparability in the price comparison exercise. As was the case for the dumping calculations, the parties asked to increase the level of comparability. As a consequence, it was considered appropriate to apply the same criteria to increase the comparability as those applied in the dumping calculations, as described in recital 67. The undercutting calculations were thus revised accordingly. (90) In addition, some parties mentioned that some clerical errors were made in their provisional calculations. These errors were corrected, where warranted. (91) On the basis of the above, the average price undercutting margin in the IP, expressed as a percentage of the Community industrys weighted average ex-work prices, was found to be 15,7 %. 5.5. Economic situation of the Community industry (92) As mentioned in recitals 130 to 134 of the provisional Regulation, it was found that the Community industry suffered material injury within the meaning of Article 3(5) of the basic Regulation. (93) Indeed, the provisional analysis showed that the performance of the Community industry improved as regards some volume indicators, but that all the indicators related to the financial situation of the Community industry significantly deteriorated during the period considered. Notwithstanding the Community industrys ability to raise capital for investments, return on investments became negative in the IP and cash flow declined significantly over the period considered. Average sales prices decreased by 9 % over the period considered and losses were encountered during the IP. In addition, other injury indicators pertaining to the Community industry also developed negatively during the period considered and the Community industry was prevented from benefitting from the 13 % market increase as it could only increase its sales volume by 3 %. (94) As regards the stocks of the Community industry, one interested party claimed that the increased level of end-year stocks and the injury found was the result of overproduction, which allegedly also led to the lodging of the complaint by the Community industry. (95) As mentioned in recital 119 of the provisional Regulation, although stocks increased during the IP in absolute terms, in percentage terms they remained relatively stable at around 25 % of the production volume of the Community industry. Furthermore, stocks were not considered to be a meaningful injury factor in the analysis which led to the conclusion that the Community industry was suffering material injury. In addition, this party did not provide any evidence to substantiate its claim and no comments were made on the facts and considerations which led to the conclusion that the Community industry was suffering material injury as described in recitals 130 to 134 of the provisional Regulation. Based on the above, the claim was rejected. (96) In the absence of any other comments on the provisional findings concerning the economic situation of the Community industry, recitals 109 to 129 of the provisional Regulation are hereby confirmed. (97) The conclusion that the Community industry suffered material injury, as set out in recitals 130 to 134 of the provisional Regulation, is also confirmed. 6. CAUSATION 6.1. Effect of the dumped imports (98) Following the finding that two additional exporting producers in the PRC were not dumping their products in the Community market, it was reassessed whether the findings and conclusions described in recitals 136 to 142 of the provisional Regulation remained valid. (99) The reassessment confirmed that the candles exported from the PRC to the Community market were sold at significantly dumped prices during the IP. As mentioned in recital 71, it was found that the cooperating exporting producers in the PRC were selling the product concerned with an average dumping margin of 31,8 %. The finding that around 55 % of Chinese exporters did not cooperate in the investigation is confirmed. As mentioned in recital 82, the investigation found sufficient indication that these exporting producers were also dumping their products on the Community market. (100) Dumped imports on the Community market increased in volume by 31 % during the period considered. This increase was made at significantly dumped prices undercutting the prices of the Community industry by 15,7 % during the IP. Accordingly, the market share held by exporting producers whose imports were found or considered to be dumped grew from around 27 % to around 31,4 %, an increase of 4,4 percentage points over the period considered. (101) Based on the above facts and considerations, the fact that two additional exporting producers were not dumping their product on the Community market does not change the analysis made in recitals 136 to 142 of the provisional Regulation. (102) It is therefore confirmed that the surge of low-priced dumped imports from the PRC had a considerable negative impact on the economic situation of the Community industry during the IP. 6.2. Effect of other factors (103) In the absence of any comments concerning the development of demand on the Community market, the imports of candles by the Community industry, the imports from other third countries or the performance of other candle producers in the Community, recitals 143 to 151 of the provisional Regulation are confirmed. 6.2.1. Export performance of the Community industry (104) One party argued that the Community industry could not follow the expansion of the Community market due to the fact that it had increased its export sales during the IP. (105) Based on Eurostat data and questionnaire replies from the sampled Community producers, total exports of candles outside the Community by the Community producers increased by 10 % or by around 5 000 tonnes between 2006 and the IP. It was provisionally found that this relatively good export performance was particularly beneficial for the Community industry during the IP. (106) To fully examine the claim, it is necessary to look at the level of stocks, the production capacity and the rate of utilisation of the production capacity of the Community industry. As mentioned in recital 118 of the provisional Regulation, the level of stocks available to the Community industry represented on average around 25 % of production and was as high as 56 000 tonnes during the IP. The stocks even increased by around 2 400 tonnes between 2006 and the IP. Moreover, as shown in Table 3 of the provisional Regulation, the production capacity of the Community industry was continuously increased during the period considered and the rate of utilisation of the production capacity of the Community industry was at 76 % during the IP whereas it was 82 % in 2005. Hence, the Community industry could have produced and sold more of its products on the Community market. (107) Based on the above facts and considerations, the claim that the increase in export sales by the Community industry would have explained the fact that the Community industry could not follow the expansion of consumption is rejected. Consequently, the conclusion in recital 153 of the provisional Regulation that the export performance of the Community industry did not contribute to the material injury is confirmed. 6.2.2. Imports of candles by the Community industry and relocation of production by the Community industry (108) In the absence of any comments regarding imports of candles by the Community industry and the relocation of production by the Community industry, recitals 154 to 160 of the provisional Regulation are confirmed. 6.2.3. Impact of the existence of a cartel among European paraffin wax producers (109) One party reiterated its concerns about the existence of a cartel among certain Community paraffin wax producers, as established by the Directorate-General for Competition based on its investigation which began in early 2005. However it did not submit any new elements which would contest the provisional conclusion that the cartel did not have any impact on the injury suffered by the Community industry. (110) It is recalled that, based on information available, it was found that the impact, if any, of this cartel on the economic situation of the Community industry during the IP, i.e. the year 2007, was negligible. Although price levels for paraffin wax increased in the Community during the IP, it was found that in cases where the Community producers purchased identical paraffin types from cartel members or other suppliers, there were no substantial price differences. Moreover, the purchase prices of the Community producers were found to be in line with those observed for the cooperating producers in the PRC. Finally, no differences pointing to any lasting effectiveness of the price agreements made back in the period 2004-2005 could be found during the IP. (111) In view of the above and in the absence of any other comment or new finding, recitals 161 to 169 of the provisional Regulation are hereby confirmed. 6.2.4. Conclusion on causation (112) In the light of the foregoing and in the absence of any other comments recitals 170 to 173 of the provisional Regulation are hereby confirmed. 7. COMMUNITY INTEREST 7.1. Community industry (113) In the absence of any comments concerning the interest of the Community industry, recitals 175 to 178 of the provisional Regulation are confirmed. 7.2. Impact on retailers and importers (114) As mentioned in recital 179 of the provisional Regulation, of the six questionnaire replies received, out of the 32 questionnaires sent to assess the possible impact of the proposed measures on the activity of retailers and importers, only two replies were received which could be considered to be meaningful for the purpose of the Community interest analysis. These two replies were received from importers of candles. (115) It is recalled that the Community market is composed of large retailers, which mainly import candles directly from the PRC and subsequently resell them to consumers, and of importers, which generally sell to other intermediary parties in the distribution chain, mainly retailers or wholesalers, before the product reaches the end-customer. The analysis of the Community market showed that within the distribution chain, the consumer price is in general set by the large retailers. This, however, did not provide any meaningful information in the context of the investigation which would allow to accurately assess the likely impact of the anti-dumping measures on their activity. (116) Certain parties claimed that there are two separate retail markets for candles in the Community and that the Community producers predominantly supply the upper-end market while the lower-end market is supplied by candles imported from the PRC. They argued that with the imposition of anti-dumping duties, the latter would disappear as retailers would choose to drop candles from their product range. (117) It should first be noted that the findings of the investigation did not support the above claim that there would be two separate retail markets in the Community or that this aspect could have been a relevant factor to take into account in the analysis of Community interest issues. Secondly, even if a lower-end market existed, contrary to the claim made by these parties, it is considered that even with anti-dumping measures in place, the retailers would still have the possibility to purchase at least part of their candles without being subject to anti-dumping duties. Indeed, on the one hand, there are various sources of supply available in the Community market and, on the other hand, certain Chinese exporting producers are either not subject to anti-dumping duties or are subject to anti-dumping duties the level and form of which are likely to keep the imports from the PRC still competitive, although at non-injurious prices. Finally, considering the level of the margins achieved by the retailers on the product concerned on the basis of the available information, the claim did not appear to be justified and was therefore rejected. (118) Following the provisional disclosure, certain large retailers and also some other parties contested the method used to estimate the retailers gross profit margin on the product concerned and hence the conclusion, reached in recital 185 of the provisional Regulation, that in view of the high gross margins, the anti-dumping duties would have a limited impact, if any, on retailers. (119) After examination of the claim, it should be noted that the wording in the relevant recital of the provisional Regulation should be revised. The word gross profit margins in the first sentence of recital 185 of the provisional Regulation should in fact be read as mark up. This change in the wording does not, however, alter the conclusions concerning the possible impact of the measures on retailers. The result of the calculations made in the provisional Regulation remains valid. (120) Moreover, these parties did not substantiate their claims, nor did they come forward with any evidence that would have allowed a more accurate profit margin for the definitive determinations on Community interest to be established. In addition, no alternative method was proposed by these parties to assess the impact of duties on retailers. Based on the above, the calculations made in recital 185 of the provisional Regulation are hereby confirmed. (121) In the absence of any other comments, recitals 183 to 187 of the provisional Regulation are confirmed. (122) As regards the impact of measures on importers, which, as explained in recital 115, mainly supply retailers and wholesalers with candles imported, inter alia, from the PRC, the investigation showed that candles are often purchased or imported and then packaged with various other related articles, such as glass and ceramic candle holders. The investigation showed that candles can also be sold at a relatively low price to stimulate the sales of other products related to candles on which higher profits are made. Under these circumstances, assessing the impact of the measures on the activity relating to candles only, has proven to be difficult. (123) However, based on the verified data of the two cooperating importers, it was found that the overall gross profit margins of these companies exclusively on the product concerned were not low (significantly above 25 %). A profit margin for a category of products, including all candle-related products would be even higher. In addition, it is considered that any price increase, or at least part of the possible price increase linked to the imposition of anti-dumping measures on candles, could likely be passed on to the distribution chain. It was thus considered that any impact of anti-dumping measures is not likely to be significant on the overall candle-related activity. (124) A further analysis of the data supplied by importers confirmed that the product concerned represents on average only 3,4 % of their overall turnover. For one of the two importers this share was somewhat higher and therefore it cannot be excluded that the imposition of measures could have a negative impact on this importer. However, considering all the interests at stake in the case, it was concluded that on average the impact of the anti-dumping duties on the total company activity of the importers cannot be considered significant. (125) Based on the above, the conclusion, as set out in recital 182 of the provisional Regulation, is hereby confirmed. 7.3. Impact on consumers (126) The claim mentioned in recital 116, that two separate retail markets exist and that, as a consequence of the anti-dumping measures, the lower-end market could disappear, also referred to the impact on consumers since the choice for the consumer of candles with a lower quality would be limited. (127) However, this claim has not been substantiated. It was considered that in view of the structure of the retail market, the margins achieved by retailers and the level and form of the anti-dumping duties, it is reasonable to expect that there should be no risk for the disappearance of a lower-end market, as importers and retailers should be able to absorb the duty, without passing it on to consumers. (128) It is also recalled that, as mentioned in recital 131, the purpose of anti-dumping measures is to restore effective trade conditions on the Community market to the benefit of all operators, including consumers. The above facts and considerations and all the information available in this case do not point to any significant impact on consumers. (129) In the absence of any reaction from consumer associations after the imposition of provisional anti-dumping duties, the conclusion reached in recital 191 of the provisional Regulation that anti-dumping duties should have no material impact on consumers is confirmed. 7.4. Competition and trade distorting effects (130) One party claimed that, on the basis of the figures provided in the provisional Regulation, the Community production alone would not meet the demand for candles in the Community. Hence imported candles from the PRC would be needed to meet the Community demand and measures would allegedly prevent these candles from being present on the market. (131) While the total Community production alone may not be sufficient to meet the demand for candles on the Community market, it is recalled that there are imports from other third countries and that some exporting producers in the PRC are not subject to measures. It should also be stressed that the aim of the imposition of anti-dumping measures is to restore effective trade conditions and not to close the market to imports. Hence, the supply of candles from all the operators currently present in the Community market would continue and should be sufficient to satisfy the demand in a market where the negative effects of injurious dumping have been removed. Hence the claim is considered to be unfounded. (132) In view of the above, and in the absence of any other comments, recitals 194 and 195 of the provisional Regulation are hereby confirmed. 7.5. Conclusion on Community interest (133) Based on the above, it is concluded that there are no compelling reasons against the imposition of anti-dumping duties in the present case. 8. DEFINITIVE ANTI-DUMPING MEASURES 8.1. Injury elimination level (134) In view of the conclusions reached with regard to dumping, injury, causation and Community interest, definitive anti-dumping measures should be imposed in order to prevent further injury being caused to the Community industry by the dumped imports. (135) In the absence of comments following the provisional disclosure, the same methodology as mentioned in recital 199 of the provisional Regulation has been used to obtain the non-injurious prices. However, the same revisions as described in recitals 89 and 90 have been applied also for the calculation of the injury margins, which have been adjusted accordingly. 8.2. Form and level of the duties (136) In the light of the foregoing and in accordance with Article 9(4) of the basic Regulation, a definitive anti-dumping duty should be imposed at a level sufficient to eliminate the injury caused by the dumped imports without exceeding the dumping margin found. (137) In view of the comments received by certain interested parties following the provisional disclosure and in view of the revisions described in this Regulation, certain margins have been amended. (138) The dumping and injury rates established are as follows: Company Dumping margin Injury elimination margin Aroma Consumer Products (Hangzhou) Co., Ltd 47,7 % 28,3 % Dalian Bright Wax Co., Ltd 13,8 % 11,7 % Dalian Talent Gift Co., Ltd 48,4 % 25,9 % Gala-Candles (Dalian) Co., Ltd 0 % N/A M.X. Candles and Gifts (Taicang) Co., Ltd 0 % N/A Ningbo Kwungs Home Interior & Gift Co., Ltd 14,0 % 0 % Ningbo Kwungs Wisdom Art & Design Co., Ltd 0 % N/A Qingdao Kingking Applied Chemistry Co., Ltd 18,8 % 0 % Cooperating non-sampled 31,8 % 25,5 % All other companies 62,9 % 37,1 % (139) As indicated in recital 203 of the provisional Regulation, in view of the fact that very often candles are imported in sets together with pillars, holders or other items, it was considered appropriate to determine the duties as fixed amounts on the basis of fuel content, wick included, of the candles. (140) Certain parties claimed that measures should be based on an ad valorem duty as the form of measure on the basis of the weight of fuel content of the candles would be burdensome for importers and would cause significant confusion and distortion on the market. (141) In this respect it is recalled that sets containing candles were being classified upon importation as candles. This means that an eventual ad valorem duty would be applied to the whole value of the set. For this purpose it was considered more appropriate to determine the duties as fixed amounts on the basis of fuel content of the candles in order to avoid unduly targeting with anti-dumping duties imported goods that are currently classified as candles, but in which the candle can be a fraction of the weight or the value of the imported product. On this basis, this claim was not accepted. (142) The individual company anti-dumping duty rates specified in this Regulation were established on the basis of the findings of the present investigation. Therefore, they reflect the situation found during that investigation with respect to these companies. These duty rates (as opposed to the country-wide duty applicable to all other companies) are thus exclusively applicable to imports of products originating in the country concerned and produced by the companies and thus by the specific legal entities mentioned. Imported products produced by any other company not specifically mentioned in the operative part of this Regulation with its name and address, including entities related to those specifically mentioned, cannot benefit from these rates and shall be subject to the duty rate applicable to all other companies. (143) Any claim requesting the application of an individual company anti-dumping duty rate (e.g. following a change in the name of the entity or following the setting up of new production or sales entities) should be addressed to the Commission (3) forthwith with all relevant information, in particular any modification in the companys activities linked to production, domestic and export sales associated with, for example, that name change or that change in the production and sales entities. If appropriate, the Regulation will then be amended accordingly by updating the list of companies benefiting from individual duty rates. (144) All parties were informed of the essential facts and considerations on the basis of which it was intended to recommend the imposition of definitive anti-dumping duties. They were also granted a period within which they could make representations subsequent to this disclosure. The comments submitted by the parties were duly considered, and, where appropriate, the findings have been modified accordingly. (145) In order to ensure equal treatment between any new exporting producers and the cooperating companies not included in the sample, mentioned in Annex I, provision should be made for the weighted average duty imposed on the latter companies to be applied to any new exporters which would otherwise not be entitled to a review pursuant to Article 11(4) of the basic Regulation, as that provision does not apply where sampling has been used. 8.3. Undertakings (146) Following the disclosure of the essential facts and considerations on the basis of which it was intended to recommend the imposition of definitive anti-dumping duties, one non-sampled exporting producer in the PRC offered a price undertaking in accordance with Article 8(1) of the basic Regulation. (147) In this regard it is noted that the product concerned is characterised by hundreds of different product types, with varying characteristics and significant price variations between them. The exporting producer offered only one minimum import price (MIP) for all products at a level that would have not guaranteed the elimination of injurious dumping for all products. Moreover, it is also noted that the significant number of product types makes it virtually impossible to establish meaningful minimum prices for each product type which could be properly monitored by the Commission even if the exporting producer had offered different MIPs for each of them. Under these circumstances, it was concluded that the undertaking offer had to be rejected as impractical. 8.4. Definitive collection of provisional duties and special monitoring (148) In view of the magnitude of the dumping margins found and in the light of the level of the injury caused to the Community industry, it is considered necessary that the amounts secured by way of the provisional anti-dumping duty, imposed by the provisional Regulation should be definitively collected to the extent of the amount of the definitive duties imposed. Where the definitive duties are lower than the provisional duties, amounts provisionally secured in excess of the definitive rate of anti-dumping duties shall be released. Where the definitive duties are higher than the provisional duties, only the amounts secured at the level of the provisional duties shall be definitively collected. (149) In order to minimise the risks of circumvention due to the significant difference in duty rates, it is considered that special measures are needed in this case to ensure the proper application of the anti-dumping duties. These special measures include the presentation to the Customs authorities of the Member States of a valid commercial invoice, which shall conform to the requirements set out in Annex II. Imports not accompanied by such an invoice shall be made subject to the residual anti-dumping duty applicable to all other exporting producers. (150) Should the exports by one of the companies benefiting from lower individual duty rates increase significantly in volume after the imposition of the measures concerned, such an increase in volume could be considered as constituting in itself a change in the pattern of trade due to the imposition of measures within the meaning of Article 13(1) of the basic Regulation. In such circumstances, and provided the conditions are met, an anti-circumvention investigation may be initiated. This investigation may, inter alia, examine the need for the removal of individual duty rates and the consequent imposition of a country-wide duty. (151) Certain corrections to the denominations of the companies listed in the Annex to the provisional Regulation were deemed necessary following comments and relevant information received from the companies concerned. Accordingly these changes have been incorporated to the list of companies listed in Annex I, HAS ADOPTED THIS REGULATION: Article 1 1. A definitive anti-dumping duty is hereby imposed on imports of candles, tapers and the like, other than memory lights and other outdoor burners, falling within CN codes ex 3406 00 11, ex 3406 00 19 and ex 3406 00 90 (TARIC codes 3406001190, 3406001990 and 3406009090) and originating in the Peoples Republic of China. For the purposes of this Regulation, memory lights and other outdoor burners means candles, tapers and the like which have one or more of the following characteristics: (a) their fuel contains more than 500 ppm of toluene; (b) their fuel contains more than 100 ppm benzene; (c) they have a wick with a diameter of at least 5 mm; (d) they are individually contained in a plastic container with vertical walls of at least 5 cm in height. 2. The rate of the definitive anti-dumping duty shall be a fixed amount of euro per tonne of fuel content (usually but not necessarily in the form of tallow, stearin, paraffin wax or other waxes, including the wick) of the products manufactured by the companies as shown below: Company Amount of duty EUR per tonne of fuel TARIC additional code Aroma Consumer Products (Hangzhou) Co., Ltd 321,83 A910 Dalian Bright Wax Co., Ltd 171,98 A911 Dalian Talent Gift Co., Ltd 367,09 A912 Gala-Candles (Dalian) Co., Ltd 0 A913 M.X. Candles and Gifts (Taicang) Co., Ltd 0 A951 Ningbo Kwungs Home Interior & Gift Co., Ltd 0 A914 Ningbo Kwungs Wisdom Art & Design Co., Ltd, and its related company Shaoxing Koman Home Interior Co., Ltd 0 A915 Qingdao Kingking Applied Chemistry Co., Ltd 0 A916 Companies listed in Annex I 345,86 A917 All other companies 549,33 A999 3. In cases where goods have been damaged before entry into free circulation and, therefore, the price actually paid or payable is apportioned for the determination of the customs value pursuant to Article 145 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (4), the amount of anti-dumping duty, calculated on the amounts set above, shall be reduced by a percentage which corresponds to the apportioning of the price actually paid or payable. 4. The application of the individual duty rates specified for the companies mentioned in paragraph 2 and Annex I shall be conditional upon presentation to the customs authorities of the Member States of a valid commercial invoice, which shall conform to the requirements set out in Annex II. If no such invoice is presented, the duty rate applicable to all other companies shall apply. 5. Unless otherwise specified, the provisions in force concerning customs duties shall apply. Article 2 Amounts secured by way of provisional anti-dumping duties pursuant to Regulation (EC) No 1130/2008 on imports of certain candles, tapers and the like falling within CN codes ex 3406 00 11, ex 3406 00 19 and ex 3406 00 90 (TARIC codes 3406001190, 3406001990 and 3406009090) and originating in the Peoples Republic of China shall be definitively collected. The amounts secured in excess of the amount of the definitive anti-dumping duties shall be released. Where the definitive duties are higher than the provisional duties, only the amounts secured at the level of the provisional duties shall be definitively collected. Article 3 Where any party from the Peoples Republic of China provides sufficient evidence to the Commission that it: (a) did not export the goods referred to in Article 1(1) originating in the Peoples Republic of China during the period of investigation, that is 1 January 2007 to 31 December 2007; (b) is not related to an exporter or producer subject to the measures imposed by this Regulation; and (c) has either actually exported the goods concerned or has entered into an irrevocable contractual obligation to export a significant quantity to the Community after the end of the period of investigation; the Council, acting by simple majority on a proposal by the Commission, after consulting the Advisory Committee, may amend Article 1(2) in order to attribute to that party the duty applicable to cooperating producers not in the sample, i.e. EUR 345,86 per tonne of fuel. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 2009. For the Council The President M. KOPICOVÃ  (1) OJ L 56, 6.3.1996, p. 1. (2) OJ L 306, 15.11.2008, p. 22. (3) European Commission, Directorate-General for Trade, Directorate H, Office N105 04/092, 1049 Brussels, BELGIUM. (4) OJ L 253, 11.10.1993, p. 1. ANNEX I Chinese cooperating exporting producers not sampled TARIC Additional Code A917 Beijing Candleman Candle Co., Ltd Beijing Cixi Shares Arts & Crafts Co., Ltd Cixi Dalian All Bright Arts & Crafts Co., Ltd Dalian Dalian Aroma Article Co., Ltd Dalian Dalian Glory Arts & Crafts Co., Ltd Dalian Dandong Kaida Arts & Crafts Co., Ltd Dandong Dehua Fudong Porcelain Co., Ltd Dehua Dongguan Xunrong Wax Industry Co., Ltd Dongguan Fushun Hongxu Wax Co., Ltd Fushun Fushun Pingtian Wax Products Co., Ltd Fushun Future International (Gift) Co., Ltd Taizhou Greenbay Craft (Shanghai) Co., Ltd Shanghai Horsten Xian Innovation Co., Ltd Xian Ningbo Hengyu Artware Co., Ltd Ningbo Ningbo Junee Gifts Designers & Manufacturers Co., Ltd Ningbo Qingdao Allite Radiance Candle Co., Ltd Qingdao Shanghai Changran Industrial & Trade Co., Ltd Shanghai Shanghai Daisy Gifts Manufacture Co., Ltd Shanghai Shanghai EGFA International Trading Co., Ltd Shanghai Shanghai Huge Scents Factory Shanghai Shanghai Kongde Arts & Crafts Co., Ltd Shanghai Shenyang Shengwang Candle Co., Ltd Shenyang Shenyang Shengjie Candle Co., Ltd Shenyang Taizhou Dazhan Arts & Crafts Co., Ltd Taizhou Xin Lian Candle Arts & Crafts Factory Zhongshan Zhaoyuan Arts & Crafts Co., Ltd Huangyan, Taizhou Zhejiang Aishen Candle Arts & Crafts Co., Ltd Jiaxing Zhejiang Hong Mao Household Co., Ltd Taizhou Zhejiang Neeo Home Decoration Co., Ltd Taizhou Zhejiang Ruyi Industry Co., Ltd Taizhou Zhongshan Zhongnam Candle Manufacturer Co., Ltd and its related company Zhongshan South Star Arts & Crafts Manufacturing Co., Ltd Zhongshan ANNEX II A declaration signed by an official of the entity issuing the commercial invoice must appear on the valid commercial invoice referred to in Article 1(4) of this Regulation. The declaration must include the following information: 1. The name and function of the official of the entity issuing the commercial invoice. 2. The following declaration: I, the undersigned, certify that the (volume) of candles, tapers and the like sold for export to the European Community covered by this invoice was manufactured by (company name and address) (TARIC additional code) in the Peoples Republic of China. I declare that the information provided in this invoice is complete and correct. Date and signature.